Citation Nr: 1501598	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-27 217A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to nonservice-connected burial benefits.


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active service from May 1965 to June 1965.  The Veteran died in March 2011.  The claimant is his daughter.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2011 decisional letter of the Department of Veterans Affairs (VA), Pension Center in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  The Veteran had active service from May 1965 to June 1965.  

2.  The Veteran died in March 2011.  

3.  The Veteran did not have a service-connected disability or a claim pending for entitlement to service connection for a disability at the time of his death, and was not in receipt of pension.  

4.  The Veteran was not discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and his body is not being held by a State.

5.  The Veteran did not die while hospitalized by VA in a VA or non-VA facility or while under certain VA-authorized travel for examination, treatment, or care. 



CONCLUSION OF LAW

The criteria for entitlement to nonservice-connected burial benefits have not been met. 38 U.S.C.A. §§ 2302, 2303, 2304 (West 2014); 38 C.F.R. §§ 3.1600 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The appellant was informed of the requirements for burial benefits in the decisional letter, and again in the statement of the case.  The evidence reflects that the appellant has had actual knowledge of the requirements. (See September 2012 VA Form 9 from claimant).  The record does not reflect, and the appellant has not contended, that further notice or a duty to assist is warranted, or that she has been prejudiced by any lack of prior notice.  See Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).
 
Legal Criteria

A burial allowance is payable under certain circumstances to cover the burial and funeral expenses of a Veteran and the expense of transporting the body to the place of burial. 38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.

If a Veteran dies as a result of a service-connected disability or disabilities, certain burial benefits may be paid. 38 C.F.R. § 3.1600(a).

If the Veteran's death is not service-connected, entitlement is subject to the following conditions: (1) at the time of death, the Veteran was in receipt of pension or compensation (or but for the receipt of military retirement pay would have been in receipt of such); or (2) the Veteran had an original or reopened claim for pension or compensation pending at the time death for which there was evidence of record on the date of death to have supported an award for such benefit; or (3) the deceased was a Veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and his or her body is being held by a State, and there is no next of kin or other person claiming the body and there are insufficient resources in the Veteran's estate to cover burial and funeral expenses; and application of the further provisions of 38 C.F.R. §§ 3.1601 through 3.1610. 38 C.F.R. § 3.1600(b).

Expenses are also payable if a Veteran dies from nonservice-connected causes while properly hospitalized by VA in a VA or non-VA facility or while under certain VA-authorized travel for examination, treatment, or care. 38 C.F.R. §§ 3.1600(c); 3.1605(a).

When a Veteran dies from nonservice-connected causes, entitlement to a plot or interment allowance is warranted when the following conditions are met: (1) the deceased Veteran is eligible for burial in a national cemetery; (2) the Veteran is not buried in a national cemetery or other cemetery under the jurisdiction of the United States; and (3) application of the further provisions of 38 C.F.R. §§ 3.1601 through 3.1610. 38 U.S.C.A. § 2303; 38 C.F.R. § 3.1600(f).

An application for nonservice-connected burial and funeral expenses and plot or interment allowance must be filed within two years after the Veteran's burial or cremation.  This time limit does not apply to claims for service-connected burial allowance, or for the cost of transporting a Veteran's body to the place of burial when the Veteran dies while properly hospitalized at a VA facility, or for burial in a national cemetery. 38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601(a).

Analysis

The Veteran died in March 2005.  At the time of his death, the Veteran did not have a service-connected disability; thus, burial benefits are not warranted under 38 C.F.R. § 3.1600(a).

The Board has also reviewed whether the Veteran's nonservice-connected death warrants burial benefits under any other provision but finds, as discussed below, that it does not.

At the time of death, the Veteran was not in receipt of pension or compensation (or but for the receipt of military retirement pay would have been in receipt of such), he did not have an original or reopened claim for pension or compensation pending at the time death for which there was evidence of record on the date of death to have supported an award for such benefit, and his body is not being held by a State with no next of kin or other person claiming the body and without sufficient resources in the Veteran's estate to cover burial and funeral expenses. 38 C.F.R. § 3.1600(b)

In addition, the Veteran did not die while properly hospitalized by VA in a VA or non-VA facility or while under certain VA-authorized travel for examination, treatment, or care. 38 C.F.R. §§ 3.1600(c); 3.1605(a).

The Veteran's widow, F.M., stated in December 2011 correspondence that the Veteran was critically ill when admitted to a private hospital and that she attempted to have him, prior to admission, transported to a VA medical center, but was informed by ambulance personnel that his condition was too unstable.  She stated that once he was admitted, she attempted to have him transferred to a VA facility, but hospital doctors informed her that the Veteran was too ill to be transferred.  

The Board is sympathetic to the appellant's situation; nonetheless, the Veteran was not properly hospitalized by VA in a VA or non-VA facility or while under certain VA-authorized travel for examination, treatment, or care.  Thus, he is not entitlement to burial benefits under 38 C.F.R. §§ 3.1600(c).

The Veteran was cremated and the appellant has not requested plot/interment expenses or stated that there are any such expenses.  (See VA form 21-530.); thus, entitlement to a plot or interment allowance is not for consideration under 38 C.F.R. § 3.1600(f).

As none of the conditions of 38 C.F.R. § 3.1600 have been met, burial benefits are not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Entitlement to nonservice-connected burial benefits is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


